Case 5:20-cv-00971-ODW-KS Document 21 Filed 08/31/20 Page 1 of 2 Page ID #:291
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No.        EDCV 20-0971-ODW (KS)                                      Date: August 31, 2020
 Title      Andre Marvin Jennings v. People of the State of Riverside CA




 Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                    Gay Roberson
                    Deputy Clerk                                  Court Reporter / Recorder

         Attorneys Present for Petitioners:                Attorneys Present for Defendants:

 Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On May 5, 2020, Petitioner, a California state resident proceeding pro se, filed a
 Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (the “Petition”). (Dkt.
 No. 1.) On July 10, 2020, Respondent filed a Motion to Dismiss (the “Motion”) on the
 grounds that the Petition is wholly unexhausted. (Dkt. No. 19.) Pursuant to the Court’s
 May 29, 2020 Order, Petitioner’s Opposition to that Motion was due within 30 days of the
 service of the Motion—that is, no later than August 9, 2020. (See Dkt. No. 12 at 3.)

        More than three weeks have now passed since the date on which Petitioner’s
 opposition was due, and Petitioner has not filed a response to the Motion to Dismiss. Local
 Rule 7-12 states that a party’s failure to file a required document such as an opposition to
 a motion “may be deemed consent to the granting [ ] of the motion.” Further, pursuant to
 Rule 41(b) of the Federal Rules of Civil Procedure, an action may be subject to involuntary
 dismissal if a Petitioner “fails to prosecute or to comply with these rules or a court order.”
 Thus, the Court could properly recommend dismissal of the action for Petitioner’s failure
 to oppose the Motion To Dismiss and timely comply with the Court’s orders.

        However, in the interests of justice, Petitioner is ORDERED TO SHOW CAUSE
 on or before September 21, 2020 why the action should not be dismissed under Local
 Rule 7-12 and Rule 41(b) of the Federal Rules of Civil Procedure. In order to discharge
 this Order and proceed with this action, Petitioner must file by the September 21, 2020
 deadline one of the following: (1) a complete and detailed opposition (in a manner fully
 complying with the Local Rules) to the Motion to Dismiss; (2) a request for an extension


 CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
Case 5:20-cv-00971-ODW-KS Document 21 Filed 08/31/20 Page 2 of 2 Page ID #:292
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES – GENERAL

 Case No.        EDCV 20-0971-ODW (KS)                                                   Date: August 31, 2020
 Title        Andre Marvin Jennings v. People of the State of Riverside CA


 to file the Opposition accompanied by a sworn declaration (not to exceed 3 pages)
 establishing good cause for Petitioner’s failure to timely respond to the Motion to Dismiss;
 or (3) a request for a stay that demonstrates that all of the prerequisites for a stay are
 satisfied. 1

        Alternatively, Petitioner may discharge this Order and dismiss this case by filing a
 signed document entitled a “Notice of Voluntary Dismissal” requesting the voluntary
 dismissal of the action without prejudice pursuant to Rule 41(a)(1) of the Federal Rules of
 Civil Procedure.

        Petitioner is cautioned that his failure to timely comply with this order will lead
 to a recommendation of dismissal based on Local Rule 7-12 and Rule 41 of the Federal
 Rules of Civil Procedure.




                                                                                                                    :
                                                                              Initials of Preparer         gr




 1
          Specifically, Petitioner may request a stay pursuant to Rhines v. Weber, 544 U.S. 269 (2005), but, to obtain
 a Rhines stay, Petitioner must establish all three of the following: (i) “good cause” for Petitioner’s failure to exhaust
 his claims for relief; (ii) the unexhausted claims are “potentially meritorious;” and (iii) Petitioner has not engaged in
 “intentionally dilatory litigation tactics.” Rhines, 544 U.S. at 277-78; see also Mena v. Long, 813 F.3d 907, 912 (9th
 Cir. 2016) (“a district court has the discretion to stay and hold in abeyance fully unexhausted petitions under the
 circumstances set forth in Rhines”).



 CV-90 (03/15)                                  Civil Minutes – General                                         Page 2 of 2
